DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-10, 13-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mathematical concept-type abstract idea for determining a system frequency measurement. This judicial exception is not integrated into a practical application because the claims do not recite significantly more than the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the gathering of the data for the mathematical algorithm and the display of the results amount to the recitation of implementing the mathematical algorithm by use of a general purpose computer and display.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8, 10, 13-15, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holling (US 20060038530 A1).
Regarding Claims 1, 8, and 15, Holling discloses a frequency tracking system/device/method [Abstract – “The motor control signal optimizes the motor's performance by controlling the rotor flux of the motor. The motor control signal can control the voltage or current and frequency applied to the motor.”] comprising:
a first sensor (outputting to a first input) to monitor shaft speed of a monitored machine [See Fig. 3 and Paragraph [0029] – “The speed of the motor is the rotational speed of the motor shaft and can detect of the slip of the rotor in relation to the stator. … The motor RPM signal 110 is from the speed transducer 102”];
a second sensor (outputting to a second input) to measure stator voltage frequency of the monitored machine [Paragraph [0029] – “The field frequency signal 106 is the frequency of the voltage applied to the motor 100.”Paragraph [0019] – “The motor 18 may be a conventional AC induction type motor, or a motor operative with an increased stator/rotor air gap as described by Assignees co-pending patent applications Ser. No. 10/821,797, (Attorney Docket No. 146962-900002) and Ser. No. 10/894,688, (Attorney Docket No. 146962-999006), the contents of which are incorporated herein by reference.”Paragraph [0005] of US 20040227486 A1 (corresponds to the 10/821,797 application incorporated by reference) – “The so-called "brushless DC motor" is basically the same machine as the AC induction motor except that the squirrel-cage rotor of the latter is replaced with a permanent magnet rotor. Each type uses an identical 3-phase stator and each requires the same 3-phase AC drive power to the stator.”]; and
processing circuitry [Paragraph [0028]] to:
convert the shaft speed to a shaft-measured frequency [Paragraph [0029] – “In FIG. 3, the speed of an AC motor 100 is detected by a speed transducer 102 that generates a motor RPM signal 110.”];
determine a current operating state of the monitored machine [Paragraph [0029] – “the motor current signal 108 is the measured current that the motor 100 is using.”];
blend the stator voltage frequency and the shaft-measured frequency based on the current operating state [Paragraph [0029] – “A motor torque estimation module 104 determines the estimated torque experienced by the motor 100 from motor RPM signal 110, motor current signal 108 and field frequency 106.”] to determine a system frequency measurement [Paragraph [0030] – “The estimated motor torque, as well as the motor speed are used by a lookup table 116 to determine the amount of voltage or current and frequency of the voltage to be applied to the motor 100.”]; and
Paragraph [0030] – “In this regard, the lookup table 116 outputs a requested motor voltage signal 118 and a requested field frequency signal 120 to a controller 122.”].

Regarding Claims 3, 10, and 17, Holling discloses that the current operating state includes a transient condition and a fault condition, and wherein to blend the stator voltage frequency and the shaft-measured frequency the processing circuitry is to: reduce an influence of the stator voltage frequency on the system frequency measurement during the transient condition and the fault condition [See Paragraphs [0030] and [0032]].
Examiner’s Note:  The phrasing of Claims 3 and 10 (“is to: reduce an influence”) could be interpreted as merely the recitation of an intended use.  Claim 17 has similar language but does not recite an intended use in that it recites the reduction as a step that must be performed.  The Examiner suggests rewording Claims 3 and 10.

Regarding Claims 6 and 13, Holling discloses that the processing circuitry is further to: blend one or more additional signals with the stator voltage frequency and the shaft-measured frequency [Paragraph [0029] – “A motor torque estimation module 104 determines the estimated torque experienced by the motor 100 from motor RPM signal 110, motor current signal 108 and field frequency 106.”] to determine a system frequency measurement [Paragraph [0030] – “The estimated motor torque, as well as the motor speed are used by a lookup table 116 to determine the amount of voltage or current and frequency of the voltage to be applied to the motor 100.”].

Regarding Claims 7, 14, and 20, Holling discloses that the processing circuitry is further to determine the operating state based on a difference between the stator voltage frequency and the shaft-measured frequency [Paragraph [0029] – “A motor torque estimation module 104 determines the estimated torque experienced by the motor 100 from motor RPM signal 110, motor current signal 108 and field frequency 106.”Paragraph [0030] – “The estimated motor torque, as well as the motor speed are used by a lookup table 116 to determine the amount of voltage or current and frequency of the voltage to be applied to the motor 100. Specifically, the estimated motor torque signal 112 and the motor RPM signal 110 are inputted into the lookup table 116.”].

Regarding Claim 19, Holling discloses estimating a frequency slip between the shaft-measured frequency and the stator voltage frequency [Paragraph [0029] – “The speed of the motor is the rotational speed of the motor shaft and can detect of the slip of the rotor in relation to the stator.”], and correcting a power angle of the shaft-measured frequency using the frequency slip [See Paragraphs [0030] and [0032]].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 4, 5, 11, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holling (US 20060038530 A1) and Kerlin (US 20040227486 A1).
	Regarding Claims 4, 11, and 18, Holling fails to disclose that the current operating state includes a first sensor fault condition and a second sensor fault condition, and wherein to blend the stator voltage frequency and the shaft-measured frequency the processing circuitry is to: use the stator voltage frequency during the first sensor fault condition as the system frequency, and use the shaft-measured frequency during the second sensor fault condition as the system frequency.
	However, Qin discloses the identification of a sensor being faulty, neglecting to use data from such a sensor, and sending a faulty sensor alarm [Column 5 line 58 to Column 6 line 6 – “If the block 18 detects a failure of one of the sensors S.sub.1 -S.sub.n, the block 18 identifies which sensor has failed, referred to hereinafter as the failed or faulty sensor S.sub.f, and replaces the sensor output signal x.sub.f produced by the failed sensor S.sub.f with the sensor estimate signal x.sub.f calculated for the failed sensor S.sub.f before sending the sensor output signals to the summing network 20. Simultaneously, the block 18 alerts a user or operator of the faulty sensor S.sub.f by sending appropriate alarms or messages to a computer terminal or a control board or by using any other desired method of indicating the presence of a faulty sensor to the operator, so that the operator can repair or replace the faulty sensor S.sub.f. In this manner, the block 20 alerts an operator to the presence of a faulty sensor while, simultaneously, preventing the controller 14 from controlling the process 12 based on faulty sensor measurements.”].  It would have been obvious to monitor for faulty sensor 

Regarding Claims 5 and 12, Holling fails to disclose that the processing circuitry is further to provide a failure alert during the first sensor fault condition and the second sensor fault condition.
	However, Qin discloses the identification of a sensor being faulty, neglecting to use data from such a sensor, and sending a faulty sensor alarm [Column 5 line 58 to Column 6 line 6 – “If the block 18 detects a failure of one of the sensors S.sub.1 -S.sub.n, the block 18 identifies which sensor has failed, referred to hereinafter as the failed or faulty sensor S.sub.f, and replaces the sensor output signal x.sub.f produced by the failed sensor S.sub.f with the sensor estimate signal x.sub.f calculated for the failed sensor S.sub.f before sending the sensor output signals to the summing network 20. Simultaneously, the block 18 alerts a user or operator of the faulty sensor S.sub.f by sending appropriate alarms or messages to a computer terminal or a control board or by using any other desired method of indicating the presence of a faulty sensor to the operator, so that the operator can repair or replace the faulty sensor S.sub.f. In this manner, the block 20 alerts an operator to the presence of a faulty sensor while, simultaneously, preventing the controller 14 from controlling the process 12 based on faulty sensor measurements.”].  It would have been obvious to monitor for faulty sensor data from a faulty sensor, neglect to use the faulty data, and send a faulty sensor alarm 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865